Citation Nr: 0903876	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-03 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to July 16, 2003, for 
the award of service connection for tinnitus, rated as 10 
percent disabling, to include as a result of clear and 
unmistakable error (CUE) in a prior September 2003 rating 
decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1990 until 
May 1992, with four months of prior inactive duty service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted service connection for 
the tinnitus disability and assigned a 10 percent evaluation, 
effective July 16, 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

A review of the record reveals that throughout the veteran's 
claim on appeal he has asserted error in the initial 
September 1993 RO rating decision denying service connection 
for tinnitus.  This aspect of the claim was clarified by the 
veteran's representative in the November 2006 Informal 
Hearing Presentation (IHP).  The IHP clearly raised the issue 
of clear and unmistakable error (CUE), by which the veteran 
challenged the RO's September 1993 rating decision that 
initially denied entitlement to service connection for 
tinnitus.  However, the RO has not addressed or adjudicated 
the issue of CUE with respect to the claim in appeal. 

Under the circumstance of this case, the adjudication of the 
CUE claim could have a direct effect upon the claim on 
appeal.  The law provides that when a determination on one 
issue could have a significant impact on the outcome of 
another issue, such issues are considered inextricably 
intertwined and VA is required to decide those issues 
together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As 
such, the veteran's claim for an earlier effective date for 
service connection and 10 percent evaluation for tinnitus is 
held in abeyance pending further development and adjudication 
of the veteran's claim of CUE in the July 1993 RO rating 
decision denying service connection for tinnitus.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should adjudicate whether an 
effective date prior to July 16, 2003, 
for the award of service connection for 
tinnitus, rated as 10 percent 
disabling, is warranted on the basis 
CUE in the September 1993 rating 
decision.  The RO/AMC should notify the 
veteran and his representative of the 
decision and of the veteran's appellate 
rights.  If the CUE aspect of this 
claim is denied and the veteran files a 
timely notice of disagreement, the RO 
should issue an appropriate SOC and 
notify the veteran and his 
representative that that matter will be 
before the Board only if a timely 
substantive appeal is submitted.

2.	Upon completion of the requested 
development, the RO/AMC should again 
review the claims for entitlement to an 
effective date prior to July 16, 2003, 
for the 10 percent evaluation for 
tinnitus, considering the determination 
in the CUE claim.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished 
a Supplemental Statement of the Case, 
and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




